— Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered January 12, 1987, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress, inter alia, statements made by him to law enforcement oficiáis.
Ordered that the judgment is affirmed.
We find that the hearing court correctly determined that the defendant’s March 18, 1986, confession was attenuated from the statement made by him on March 5, 1986, which the court did suppress on the ground that it was taken in violation of his Miranda rights. As the court noted, the March 18th confession was remote in time from the March 5th statement and was made after the occurrence of intervening circum*345stances; i.e., the confrontation of the defendant with the statements of two individuals incriminating him in the crime in question (see, People v Velasquez, 171 AD2d 825; People v Paden, 158 AD2d 554, 555-556; People v Jones, 151 AD2d 695, 696, People v Perry, 144 AD2d 706, 706-707) and the administration and waiver of his Miranda warnings.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Harwood, J. P., Lawrence, Eiber and Balletta, JJ., concur.